Exhibit 12.01 Computation of Ratio of Earnings to Fixed Charges (dollars in thousands) Six Months Ended June30, Year Ended December 31, Pre-tax (loss) income from continuing operations adjusted to exclude income or loss from equity investees $ ) $ ) $ Distributed income of equity investees 19 90 Fixed charges: Interest expense and amortization of debt discount and premium on all indebtedness Rentals 44 92 83 81 88 58 Total fixed charges $ Pre-tax (loss) income from continuing operations adjusted to exclude income or loss from equity investees plus fixed charges and distributed income of equity investees $ ) $ ) $ Ratio of earnings to fixed charges (A) (A) (A) Due to the Company’s loss for the six months ended June30, 2016 and the year ended December 31, 2015, the ratio coverage in those periods was less than 1:1. The Company would have had to generate additional earnings of $29,135 and $30,775 for the six months ended June30, 2016 and the year ended December 31, 2015, respectively, to achieve coverage of 1:1 in those periods.
